              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 DANA E. MCCALLA,

                     Plaintiff,
                                                  Case No. 18-CV-1895-JPS-JPS
 v.

 ANGELA THOMPSON, LORI
 DOEHLING, RN DEBRA BELLIN,                                      ORDER
 LPN TIFFANY GIMENEZ, RN SHARI
 KLENEKY, RN JENNIFER DALY,
 and RN CINDY BARTER,

                      Defendants.


      Plaintiff, a prisoner proceeding pro se, filed a complaint and an

amended complaint alleging violations of his constitutional rights when he

did not timely receive medications and his resulting injuries were ignored.

(Docket #1, #11). On January 8, 2019, Magistrate Judge William E. Duffin

screened the amended complaint and allowed Plaintiff to proceed on a

claim for deliberate indifference to a serious medical need, in violation of

the Eighth Amendment, against certain named defendants and unknown

John/Jane Doe defendants. (Docket #12).

      Plaintiff subsequently filed a second amended complaint which

identified the Doe defendants. (Docket #20). On March 21, 2019, Magistrate

Judge Duffin ordered that the second amended complaint be the operative

complaint. (Docket #21). As relevant here, that complaint was brought

against defendants including LPN Sarah Dehling (“Dehling”) and LPN

Tiffany Gimenez (“Gimenez”).




Case 2:18-cv-01895-JPS Filed 09/14/20 Page 1 of 10 Document 128
       This case was subsequently reassigned to this branch of the Court

for disposition. On September 11, 2019, Defendants Gimenez and Dehling

filed a motion for summary judgment, arguing that Plaintiff failed to

exhaust his administrative remedies on the claims against them. (Docket

#76). This motion has been fully briefed, and for the reasons explained

below, will be denied. The Court will also address several other pending

motions.1

1.     STANDARD OF REVIEW

       1.1    Summary Judgment

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

       1.2    Exhaustion of Prisoner Administrative Remedies

       The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available[.]” 42 U.S.C. §



       The Court will not rule on the two other summary judgment motions
       1

pending in this action, (Docket #110 and #117), as they are not yet fully briefed.


                            Page 2 of 10
 Case 2:18-cv-01895-JPS Filed 09/14/20 Page 2 of 10 Document 128
1997e(a). To do so, the prisoner must “file complaints and appeals in the

place, and at the time, the prison’s administrative rules require.” Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). He must do so precisely in

accordance with those rules; substantial compliance does not satisfy the

PLRA. Id.; Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005). A suit must

be dismissed if it was filed before exhaustion was complete, even if

exhaustion is achieved before judgment is entered. Perez v. Wis. Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). The exhaustion requirement furthers

several purposes, including restricting frivolous claims, giving prison

officials the opportunity to address situations internally, giving the parties

the opportunity to develop the factual record, and reducing the scope of

litigation. Smith v. Zachary, 255 F.3d 446, 450–51 (7th Cir. 2001). Failure to

exhaust administrative remedies is an affirmative defense to be proven by

a defendant. Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005).

              1.2.1   Inmate Complaint Review System

       The Wisconsin Department of Corrections (“DOC”) maintains an

inmate complaint review system (“ICRS”) to provide a forum for

administrative complaints. Wis. Admin. Code § DOC 310.04. The ICRS

“allow[s] inmates to raise in an orderly fashion issues regarding

department policies, rules, living conditions, and employee actions that

personally affect the inmate or institution environment, including civil

rights claims.” Id. § DOC 310.01(2)(a). Before commencing a civil action or

special proceedings, “inmate[s] shall exhaust all administrative remedies

the [DOC] has promulgated by rule.” Id. § DOC 310.05.

       There are two steps an inmate must take to exhaust the available

administrative remedies. First, the inmate must file an offender complaint

with the Institution Complaint Examiner (“ICE”) within fourteen days of


                           Page 3 of 10
Case 2:18-cv-01895-JPS Filed 09/14/20 Page 3 of 10 Document 128
the events giving rise to the complaint. Id. § DOC 310.07(2). The ICE may

reject the complaint or return the complaint to the inmate and allow him or

her to correct any issue(s) and re-file within ten days. See id. § DOC

310.10(5),(6). If the complaint is rejected, the inmate may appeal the

rejection to the appropriate reviewing authority within ten days. Id. § DOC

310.10(10).2 If the complaint is not rejected, the ICE issues a

recommendation of either dismissal or affirmance to the reviewing

authority. Id. § DOC 310.10(9),(12). The reviewing authority will affirm or

dismiss the complaint, in whole or in part, or return the complaint to the

ICE for further investigation. Id. § DOC 310.11(2).

       Second, if the ICE recommends, and the reviewing authority accepts,

dismissal of the complaint, the inmate may appeal the decision to the

Corrections Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC

310.09(1), 310.12. The CCE issues a recommendation to the Secretary of the

Department of Corrections, who may accept or reject it. Id. §§ DOC

310.12(2), 310.13. The inmate exhausts this administrative process when

either he or she receives the Secretary’s decision. Id. § DOC 310.13(2),(3). If

the inmate does not receive the Secretary’s written decision within ninety

days of the date of receipt of the appeal in the CCE's office, the inmate shall

consider the administrative remedies to be exhausted. Id. § DOC 310.13(4).

2.     RELEVANT FACTS

       On March 23, 2016, Plaintiff submitted RGCI-2016-6478. Plaintiff

alleged that he was denied appropriate care when he did not receive his

medication in a timely manner. (Docket #79-1). The complaint was accepted



       2The ICRS defines a “reviewing authority” as “a person who is authorized
to review and decide an inmate complaint.” Wis. Admin. Code § DOC 310.03(15).


                            Page 4 of 10
 Case 2:18-cv-01895-JPS Filed 09/14/20 Page 4 of 10 Document 128
and affirmed by the ICE and the reviewing authority. Specifically, the ICE’s

summary states: “There was a delay in his receiving this medication.

Corrective action has been taken as appropriate to address this oversight.”

(Id. at 5).

        On April 19, 2017, Plaintiff submitted RGCI-2017-10643, alleging that

he was denied appropriate care when he was not given his medication on

time. (Docket #79-3). The complaint was accepted and affirmed by the ICE

and the reviewing authority. The ICE summary states: “As noted by HSUM,

an issue was identified and staff training will [] occur to address the issue.”

(Id. at 4).

        On December 15, 2017, Plaintiff submitted RGCI-2017-32019,

alleging that he was denied appropriate care when he did not receive his

medication on time. (Docket #79-4). The complaint was accepted and

affirmed by the ICE and the reviewing authority. The reviewing authority

noted “LPNs to be instructed on the need to contact Central Pharmacy for

STAT needs or get locally where indicated.” (Id. at 5).

        On June 23, 2018, Plaintiff submitted RGCI-2018-13819, alleging that

he was denied appropriate care because he was (and had consistently been)

denied his medication in a timely fashion and his health had suffered

because of it. (Docket #79-5 at 7). The complaint was accepted and affirmed

by the ICE and the reviewing authority. The ICE summary states: “Based

on correspondence received from inmate McCalla it was determined that

the medication was not dispensed to the inmate and it was found to have

been placed in the medication cart at HSU in error. This placement error

did cause the inmate to be without the medication for 5 days.” (Id. at 5).

        On August 30, 2018, Plaintiff submitted RGCI-2018-18571, alleging

that he was denied and/or delayed a medication refill. (Docket #79-6) The


                            Page 5 of 10
 Case 2:18-cv-01895-JPS Filed 09/14/20 Page 5 of 10 Document 128
complaint was accepted and affirmed by the ICE and the reviewing

authority. The ICE summary states:

        When the inmate requested a refill the order had expired. On
        8/22/18 the LPN informed the MD of the medication
        expiration. The MD did renew the order however in error the
        order was only renewed for 2 days. On 8/31/18 an active order
        was written. The delay in the medication was not intentional
        as the LPN had informed the MD of the need to renew the
        order. However an error did occur causing for the inmate to
        be without his medication for a period of time.

(Id. at 5).

        Finally, on September 25, 2018, Plaintiff submitted RGCI-2018-20447,

alleging that the health services unit nursing staff denied him medication.

(Docket #79-7). The complaint was accepted, and the ICE recommended

dismissal. The ICE summary states that “[i]n review of DAI Policy 500.80.27

and the RGCI Inmate Handbook inmates are to request medication refills

when they are down to a 5 to 7 day supply.” (Id. at 2). Plaintiff was already

out of medication when he made the refill request. “The delay in medication

is due to the inmate not following the timelines and procedure for

requesting a refill.” (Id.) The reviewing authority dismissed the complaint.

Plaintiff appealed to the CCE on November 2, 2018. The CCE recommended

dismissal. (Id. at 9). The Secretary received the CCE recommendation and

decided to dismiss the appeal on November 16, 2018. (Id.)

4.      ANALYSIS

        To start, it must be noted that Defendant Dehling has been

voluntarily dismissed from this action.3 (Docket #122). Thus, the Court will


        3On June 23, 2020, the Court granted Plaintiff’s motions for voluntary
dismissal and dismissed Defendant Dehling (among others) with prejudice from
this action. (Docket #87, #93, #122).


                            Page 6 of 10
 Case 2:18-cv-01895-JPS Filed 09/14/20 Page 6 of 10 Document 128
not address the arguments regarding exhaustion of claims against Dehling,

as they are moot.

       Defendant Gimenez alleges that Plaintiff did not exhaust the

available administrative remedies because Plaintiff did not name Gimenez

or sufficiently describe her alleged deliberately indifferent care in any of his

complaints to the ICE. (Docket #77 at 8–12). Plaintiff responds by stating he

did exhaust the administrative remedies because Gimenez’s name was on

the evidence he submitted to the ICE and he talked to her in specific

instances regarding his complaints. (Docket #81 at 8–16).

       Defendant Gimenez’s focus on whether or not she was named in

Plaintiff’s inmate complaints is misplaced. To satisfy the exhaustion

requirement, a grievance must alert prison officials to the claims the

plaintiff has included in the complaint, but need only provide the level of

detail required by the grievance system itself. Jones v. Bock, 549 U.S. 199,

218–19 (2007); Porter v. Nussle, 534 U.S. 516, 524–25 (2002) (purpose of

exhaustion requirement is to give officials “time and opportunity to address

complaints internally before allowing the initiation of a federal case”). A

prisoner need not name a specific individual in his complaint in order to

satisfy the requirements of exhaustion under 42 U.S.C. § 1997e(a). Plaintiff

only had to name Gimenez in the inmate complaints if the prison grievance

system or Wis. Admin. Code § DOC 310.07 required it, and it is not required

in either. Thus, Defendant’s first argument regarding exhaustion fails.

       Exhaustion is met if Plaintiff’s inmate complaints contained

“sufficient information for the department to investigate and decide the




                           Page 7 of 10
Case 2:18-cv-01895-JPS Filed 09/14/20 Page 7 of 10 Document 128
complaint.” Id. § DOC 310.07(6). In each of Plaintiff’s inmate complaints,4

he identifies that he is not obtaining his medication in a timely manner.

(Docket #79-1, #79-3–#79-7). In five of the six inmate complaints, the ICE

and the reviewing authority affirmed Plaintiff’s complaint and indicated

that he was not given his medication on time. (Id.) Additionally, some of

the ICE recommendation forms indicate a need for training or other

direction to address the issue. (Docket #79-3, #79-4). Based on the inmate

complaints and the ICE recommendations and reports, it is clear that the

prison officials were made aware of the issue that Plaintiff was not being

given his medication in a timely manner. Further, the prison officials began

to take actions to address the issues presented by Plaintiff.

       The purpose of the exhaustion requirement is to give the prison

administrators a fair opportunity to resolve the grievance without

litigation. Woodford v. Ngo, 548 U.S. 81, 88–89 (2006); see Turley v. Rednour,

729 F.3d 645, 650 (7th Cir. 2013) (“once a prison has received notice of, and

an opportunity to correct, a problem, the prisoner has satisfied the purpose

of the exhaustion requirement”). Based on the inmate complaints and ICE

reports, it is clear that the prison officials were put on notice of the issues

that Plaintiff alleges in this action. Therefore, Defendant Gimenez has not

met her burden of establishing that Plaintiff failed to exhaust his

administrative remedies.

5.     CONCLUSION

       Defendant Gimenez has not met her burden to establish that Plaintiff

did not exhaust his claims. Plaintiff’s inmate complaints and the ICE



       RGCI-2016-6478, RGCI-2017-10643, RGCI-2017-32019, RGCI-2018-13819,
       4

RGCI-2018-18571, RGCI-2018-20447.(Docket #79, #79-1, #79-3–#79-7).


                            Page 8 of 10
 Case 2:18-cv-01895-JPS Filed 09/14/20 Page 8 of 10 Document 128
records indicate that he provided sufficient information for the department

to investigate his claims. Thus, the Court must deny Defendant Gimenez’s

motion for summary judgment on exhaustion grounds. (Docket #76).

       The Court briefly turns to other pending motions. Plaintiff’s request

that the Court admonish prison officials for interfering with legal mail must

be denied, as it seeks relief the Court is unable to provide. (Docket #85).

Additionally, Plaintiff seeks a second extension of time to respond to other

pending summary judgment motions. (Docket #127). Plaintiff’s motion will

be granted due to his limited access to the law library during the COVID-

19 pandemic. However, the Court notes that this will be the last extension

of time the Court will grant to Plaintiff.

       Accordingly,

       IT IS ORDERED that Defendant Tiffany Gimenez’s motion for

summary judgment on exhaustion grounds (Docket #76) be and the same

is hereby DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for an order

admonishing prison officials for interfering with legal mail (Docket #85) be

and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s motion for an extension

of time to respond to other pending summary judgment motions (Docket

#127) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that Plaintiff shall file his responses to

Defendants’ summary judgment motions (Docket #110 and #117) on or

before October 15, 2020. No further extensions will be granted.




                           Page 9 of 10
Case 2:18-cv-01895-JPS Filed 09/14/20 Page 9 of 10 Document 128
     Dated at Milwaukee, Wisconsin, this 14th day of September, 2020.

                               BY THE COURT:



                               ____________________________________
                               J. P. Stadtmueller
                               U.S. District Judge




                           Page 10 of 10
Case 2:18-cv-01895-JPS Filed 09/14/20 Page 10 of 10 Document 128
